Citation Nr: 1215688	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression and bipolar disorder.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the Veteran did not appear at a hearing before the Board.  Without good cause shown, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In December 2010, the Board remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2010, the Board remanded the claim for further development and to afford the Veteran a VA examination.  

As a result of the development, there is new information that the Veteran has recently applied for benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).





As for the VA examination, the RO scheduled an examination, but the Veteran did not appear, but there is information that the Veteran may be incarcerated.  The VA's duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Under the circumstances described, the case is REMANDED for the following action:

1.  Request the records of the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Determine whether the Veteran is incarcerated, and if so, 

a).  The Veteran should be afforded the opportunity for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d. 

b).  If it is not feasible to examine the Veteran because of incarceration or because the Veteran cannot be located, then arrange to have the Veteran's file reviewed by a VA psychiatrist or psychologist.   

In any event, the VA examiner is to determine:  





Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current psychiatric disorder to include depression or bipolar disorder is related to the Veteran's service.  

In formulating an opinion, the VA examiner is asked to consider these significant facts: 

There was no complaint, finding, history, symptom, or diagnosis of a psychiatric disorder on separation examination.  

After service, VA records show that in September 1994 the Veteran was hospitalized for substance abuse.  After a psychiatric evaluation, the diagnoses included dysthymic disorder.  The Veteran also has been diagnosed with depression, bipolar disorder, and mood disorder.  

The VA examiner is also asked to consider that the Veteran as a lay person is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning occurrence of symptoms in service or continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.








If, however, after a review of the record, an opinion on an association between any current psychiatric disorder and service is not possible without resort to speculation, the examiner is asked to clarify whether such an association cannot be determined because there are several potential causes, when one cause, namely, the Veteran's in-service experience, is not more likely than any other to cause the Veteran's current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's claims file must be made available to the examiner for review.  

3.  After the development requested has been completed, adjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


